DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 11/23/22, amended claim(s) 14, 16, 19-20, and 25, and canceled claim(s) 15 and 28 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 25 is objected to because of the following informalities: “a plurality peaks” (line 4) appears that it should be “a plurality of peaks.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 20, the claim language “wherein the processor is configured to determine the upward and forward movements based on a breadth or sharpness of the plurality of signal peaks of the signals from the plurality of sensing portions” appears to be new matter.  The examiner could not the terms “breadth of sharpness of the plurality of signal peaks” is the written description and, although the exact terms do not need to be used in the specification as in the claims, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 25, the claim language “wherein the processor is configured to distinguish between the upward movement and the forward movement of the laryngeal prominence based on a plurality of peaks of a signal of an upper sensing portion of the plurality of sensing portions of the strain sensor and a plurality of peaks of a signal of a lower sensing portion of the plurality of sensing portions of the strain sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of distinguishing between the upward movement and the forward movement of the laryngeal prominence based on a plurality of peaks of a signal of an upper sensing portion of the plurality of sensing portions of the strain sensor and a plurality of peaks of a signal of a lower sensing portion of the plurality of sensing portions of the strain sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0030346 to Kojima et al. (hereinafter “Kojima”) in view of U.S. Patent Application Publication No. 2015/0045698 to Gribb et al. (hereinafter “Gribb”), and further in view of U.S. Patent Application Publication No. 2017/0027495 to Jedwab et al. (hereinafter “Jedwab”).
For claim 19, Kojima discloses a swallowing sensor (Abstract), comprising:
a sensor (the piece of urethane foam that has the plurality of pressure sensors attached to it, see Fig. 3) configured to (Examiner’s Note: functional language, i.e., capable of) attach to skin of an anterior neck region in which thyroid cartilage moves during swallowing (as can be seen in Fig. 3) (also see Abstract), the strain sensor comprising a plurality sensing portions (the plurality of pressure sensors being the plurality of sensing portions) in a longitudinal direction of the neck region (as can be seen in Fig. 3),
wherein the plurality of sensing portions individually output signals in accordance with their deformation during swallowing (see Fig. 8, which shows S1-S4, which corresponds to the different pressure sensors) (also see para [0102]-[0103]); and
a processor (20/22) (Fig. 1) (para [0008]-[0009]) configured to:
	detect the movement of the thyroid cartilage (para [0035] and [0102]), based on a plurality of peaks of the signals from the plurality of sensing portions (para [0035] and [0092]-[0093]), and
	determine a swallowing action based on the signals from the plurality of sensing portions (para [0055] and [0105]).
Kojima does not expressly disclose that the sensor is a strain sensor.
However, Gribb teaches that strain gauges (para [0057] may be used to assess swallowing (see Abstract).
It would have been obvious to a skilled artisan to modify Kojima such that the sensor is a strain sensor, in view of the teachings of Gribb, because such a modification would be the simple substitution of Gribb’s sensor type for Kojima’s sensor type that would lead to the predictable result of sensing movement of the thyroid cartilage.
Kojima and Gribb do not expressly disclose distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence and that the determining of the swallowing action is based on the distinguished upward and forward movements.
However, Jedwab teaches distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence (para [0252]) and that the determining of the swallowing action is based on the distinguished upward and forward movements (para [0252]).
It would have been obvious to a skilled artisan to modify Kojima to include distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence and that the determining of the swallowing action is based on the distinguished upward and forward movements, in view of the teachings of Jedwab, for the obvious advantage of taking into account multiple axes when making the swallow event determination.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2010/0076333 to Burton et al. (hereinafter “Burton”).
For claim 20, Kojima do, Gribb, and Jedwab do not expressly disclose wherein the processor is configured to determine the upward and forward movements based on a breadth or sharpness of the plurality of signal peaks of the signals from the plurality of sensing portions.
However, Burton teaches a processor configured to determine physiological patterns versus artifact patterns based on a breadth or sharpness of peak of a signal from a sensing portion (para [0252]).
It would have been obvious to a skilled artisan to modify Kojima wherein the processor is configured to determine the upward and forward movements based on a breadth or sharpness of the plurality of signal peaks of the signals from the plurality of sensing portions, in view of the teachings of Burton, for the obvious advantage of identifying artifacts in the signal, versus true positives of physiological responses/activations, so that the artifacts can be removed or discarded from the signal and not identified as a false positive.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of Rymut.
For claim 21, Kojima, Gribb, and Jedwab do not expressly disclose wherein the plurality of sensing portions comprises a piezoelectric film.
However, Rymut teaches a piezoelectric film that is placed on a patient’s neck (para [0007]) (also see para [0029]).
It would have been obvious to a skilled artisan to modify Kojima wherein the plurality of sensing portions comprises a piezoelectric film, in view of the teachings of Rymut, because such a modification would be a suitable structure by which to capture data (in the form voltage potential) that corresponds to movement of the patient.
Claim(s) 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of Kuwa.
For claim 22, Kojima and Gribb do not expressly disclose wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet.
However, Kuwa teaches a sensor sheet that is used to monitor swallowing movements (para [0060]-[0061]) (also see para [0206], [0210], and [0241]).
It would have been obvious to a skilled artisan to modify Kojima wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet, in view of the teachings of Kuwa, because a sensor sheet is a suitable structure to measure swallow movement of a patient.
For claim 26, Kojima and Gribb do not expressly disclose wherein a vertical dimension of the swallowing sensor is 95 mm or less.
However, Kuwa teaches wherein a vertical dimension of the swallowing sensor is 95 or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a vertical dimension of the swallowing sensor is 95 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
For claim 27, Kojima and Gribb do not expressly disclose wherein a horizontal dimension of the swallowing sensor is 50 mm or less.
However, Kuwa teaches wherein a horizontal dimension of the swallowing sensor is 50 mm or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a horizontal dimension of the swallowing sensor is 50 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Kuwa, and further in view of Jedwab.
For claim 25, Kojima, Gribb, and Kuwa do not expressly disclose wherein the processor is configured to distinguish between the upward movement and the forward movement of the laryngeal prominence based on a plurality of peaks of a signal of an upper sensing portion of the plurality of sensing portions of the strain sensor and a plurality of peaks of a signal of a lower sensing portions of the plurality of sensing portions of the strain sensor.
However, Jedwab teaches distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence (para [0252]) and that the determining of the swallowing action is based on the distinguished upward and forward movements (para [0252]).
It would have been obvious to a skilled artisan to modify Kojima wherein the processor is configured to distinguish between the upward movement and the forward movement of the laryngeal prominence, in view of the teachings of Jedwab, for the obvious advantage of taking into account multiple axes when making the swallow event determination.
Allowable Subject Matter
Claim(s) 14-17, 23-24, and 30 allowed.
Claim(s) 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 29 and 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/23/22 have been fully considered.
With respect to Kojima, Kojima explicitly recites “an output signal peak from each pressure sensor” (emphasis added) (para [0035]).  A peak signal from each sensor of multiple sensors equates to multiple peaks.
With respect to Mohammadi, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791